TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-11-00266-CV


Brad Livingston, in his Official Capacity as the Executive Director
of the Texas Department of Criminal Justice, Appellant

v.

Leslie Arrington, for herself and on behalf of all of those similarly situated;
Janet Lock, for herself and on behalf of all those similarly situated;
Kathy Williams, for herself and on behalf of all those similarly situated and
Laura Beeman, for herself and on behalf of all those similarly situated, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
NO. D-1-GN-10-000515, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
 
		This proceeding is an interlocutory appeal from a district court order granting a
temporary injunction against appellant Livingston.  During the pendency of this interlocutory appeal,
the underlying cause proceeded to a final judgment in which the district court granted permanent
injunctive relief against Livingston, who thereafter appealed from that final judgment. (1)  In light of
these developments, appellees have moved to dismiss the present interlocutory appeal as moot,
and Livingston does not oppose that disposition.  We agree that Livingston's interlocutory appeal
is now moot, see Isuani v. Manske-Sheffield Radiology Grp., P.A., 802 S.W.2d 235, 236-37
(Tex. 1991) (per curiam), and, accordingly, grant appellees' motion and dismiss the appeal for
want of subject-matter jurisdiction.


						__________________________________________
						Bob Pemberton, Justice
Before Chief Justice Jones, Justices Pemberton and Henson
Dismissed as Moot
Filed:   April 25, 2012
1.   No. 03-12-00205-CV.